NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0012n.06
                            Filed: January 3, 2006

                                          No. 04-4056

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

HANE BEGU,                                      )
                                                )
       Petitioner-Appellant,                    )
                                                )
v.                                              )    ON PETITION FOR REVIEW FROM
                                                )    A DECISION OF THE BOARD OF
ALBERTO R. GONZALES, Attorney                   )    IMMIGRATION APPEALS
General,                                        )
                                                )
       Respondent-Appellee.                     )
                                                )


       Before: COLE and DAUGHTREY, Circuit Judges; BARZILAY, Judge.*

       BARZILAY, Judge. Hane Begu seeks review of an order issued by the Board of

Immigration Appeals (“BIA”) affirming and adopting with additional comments the Immigration

Judge’s denial of her request for asylum, withholding of removal, and protection under the UN

Convention Against Torture (“CAT”). An immigration judge (“IJ”) denied her petition, finding

that Begu lacked credibility. Begu challenges these determinations, arguing that she was

persecuted due to her membership in an opposition political party and that she has a well-

founded fear of future persecution. Although some of the IJ’s incredibility findings are not

supported by substantial evidence, we sustain the IJ’s decision primarily based on Begu’s failure

to provide corroborating evidence for her claims.


       *
         The Honorable Judith M. Barzilay, Judge of the United States Court of International
Trade, sitting by designation.
No. 04-4056
Begu v. Gonzalez



                             Background and Procedural History

       Petitioner Hane Begu, a native and citizen of Albania, entered the United States in March

2002 using a false passport. She timely applied for political asylum, claiming that her life was

threatened by the Socialist Party government because of her and her family’s political activity

with the Democratic Party (“DP”) and its Youth Forum. Following the denial of her claim by

the Immigration and Naturalization Service, removal proceedings were initiated against Begu

pursuant to 8 U.S.C. § 1227(a)(1)(A) for failure to possess a valid entry document. Prior to the

IJ hearing, Petitioner amended her application for asylum to seek withholding of removal and

protection under CAT as well.

       Begu premises her asylum claim on political persecution in Albania. She claims that she

and her family participated in the democratic movement during the nineties. In March 1993, at

the age of seventeen, she allegedly became a member of the Youth Forum of the Democratic

Party and subsequently participated in DP demonstrations with her parents. Admin. R. 319. She

claims that after the Socialist Party returned to power in June 1997, it severely persecuted her

and her family. Begu described instances where she was beaten, arrested, and detained for two

days in prison for her participation in a DP demonstration. She also testified that a local city

council member of Tirane from the Socialist Party accosted her at her store and threatened to

harm her and her family unless she ceased her political activities. On New Year’s Eve 2000,

Begu claims that two men attacked her as she was closing her shop, told her to abstain from her

DP political activities, and threatened to destroy her and her family. Admin. R. 321. She finally

                                                 2
No. 04-4056
Begu v. Gonzalez

fled Albania after her shop was burned down in January 2000. Begu linked these instances of

mistreatment, including the burning of her store, to her membership in the DP Youth Forum and

DP.

       At the hearing, the IJ considered Begu’s testimony and corroborating evidence, including

1) an article from an Albanian newspaper describing Begu’s flight from Albania in a story about

persecution of democrats; 2) two attestations regarding her membership in the DP and DP Youth

Forum; and 3) the testimony of an Albanian scholar and history professor describing the climate

of political prosecution of DP members. The IJ also considered her asylum application

assessment by an asylum officer who found Begu’s statements inconsistent. The asylum officer

noted that Begu told him that she belonged to the DP Youth Forum and never joined the

mainstream DP, while one of the attestations indicated that she was a DP member.

       The IJ denied Begu asylum after finding her testimony and corroborating evidence

incredible. The BIA affirmed this finding and adopted the IJ’s oral opinion with one exception:

it disagreed with the IJ’s speculation that a young, petite female could not participate in a

political demonstration.

                                             Analysis

       Given jurisdiction over this case pursuant to 8 U.S.C. § 1252(a)(1), the Court reviews the

IJ’s opinion directly where it is explicitly adopted by the BIA. See Denko v. INS, 351 F.3d 717,

728 (6th Cir. 2003). In asylum cases, petitioners bear the burden of demonstrating that they

qualify as refugees as a result of past persecution or a well-founded fear of future persecution.

See 8 U.S.C. § 1101(a)(42)(A). Credibility determination forms the first step in an IJ’s asylum

                                                  3
No. 04-4056
Begu v. Gonzalez

claim evaluation. Yu v. Ashcroft, 364 F.3d 700, 703 (6th Cir. 2004). In reviewing an IJ’s

adverse credibility determination, this Court evaluates whether “substantial evidence” supports

the decision. Id. A reversal of the IJ’s credibility determination is required if “any reasonable

adjudicator would be compelled to conclude to the contrary.” Id. (citing 8 U.S.C. § 1252).

While an IJ’s finding receives substantial deference, it must be supported by specific reasons that

“bear a legitimate nexus to the finding.” Sylla v. INS, 388 F.3d 924, 926 (6th Cir. 2004).

Importantly, “[a]n adverse credibility finding must be based on issues that go to the heart of the

applicant’s claim” and cannot be based on irrelevant inconsistencies. Id. (citations omitted).

        An asylum seeker meets her burden “by showing that she has a genuine fear, and that a

reasonable person in her circumstances would fear persecution if returned to her native country.”

Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002). While credible testimony is sufficient to

meet this burden pursuant to 8 C.F.R. § 208.13(a), this Court has upheld the BIA’s requirement

that “otherwise-credible applicants . . . supply corroborating evidence in order to meet their

burden of proof.” Abdulai v. Ashcroft, 239 F.3d 542, 554 (6th Cir. 2001). In addition, the recent

Real ID Act amended 8 U.S.C. § 1252(b)(4) to require that “[n]o court shall reverse a

determination made by a trier of fact with respect to the availability of corroborating evidence . .

. unless the court finds . . . that a reasonable trier of fact is compelled to conclude that such

corroborating evidence is unavailable.”1 Pub. L. No. 109-13, Div. B, 119 Stat. 231, § 101(e)


        1
        This provision applies to the instant case. See Real ID Act § 101(h)(3) (“The
amendment made by subsection (e) shall take effect on the date of the enactment of this division
and shall apply to all cases in which the final administrative removal order is or was issued
before, on, or after such date.”).

                                                   4
No. 04-4056
Begu v. Gonzalez

(2005).

          On appeal, Petitioner challenges every factual finding made by the IJ as unsupported by

the record evidence and reflective of the IJ’s personal beliefs and conjectures. The Court agrees

that some of the IJ’s credibility findings are not cogently supported by the record evidence. For

example, the IJ’s finding that the newspaper article was incredible due to a mere possibility that

Begu could have paid for its publication lacks a firm basis because the record does not

demonstrate that the article was ordered for a fee. Similarly, the IJ’s conclusion that the

attestation letter stating that Begu was a DP member detracted from her testimony because it was

a form letter without detail is not substantiated. The Court also disagrees with the IJ’s

conclusion that an Albanian governmental official would not harass Begu since the IJ could

surmise a different motive for the official’s actions. See Singh v. Ilchert, 63 F.3d 1501, 1509

(9th Cir. 1995) (“[T]he BIA failed to recognize that persecutory conduct may have more than

one motive, and so long as one motive is one of the statutorily enumerated grounds, the

requirements have been satisfied.”).

          Nevertheless, the IJ adequately identified several deficiencies in Begu’s application

supported by the record evidence. Primarily, her claim suffers significantly for her failure to

produce corroborating evidence for alleged instances of mistreatment. The IJ discredited Begu’s

testimony about the burning down of her shop because she could not provide any supporting

documentation, such as police reports or photographs. Similarly, the IJ disbelieved her

testimony about the assassination of her fiancé because she provided no corroborative evidence.

The IJ also questioned why Begu’s sister, who lived only 45 minutes away from the hearing,

                                                   5
No. 04-4056
Begu v. Gonzalez

could not come to testify on her behalf.

       This Court has upheld adverse credibility findings based on lack of corroborating

evidence in cases where it was reasonable to expect corroboration and where the petitioner could

not offer a reasonable explanation for the failure to produce such evidence. See, e.g., Pilica v.

Ashcroft, 388 F.3d 941, 954 (6th Cir. 2004) (“The IJ also did not err in using [the petitioner’s]

failure to provide corroborating evidence as further support for the negative credibility finding”

where the petitioner failed to provide a reasonable explanation for 1) calling neither his father

nor mother as corroborating witnesses, even though they lived in the area and appeared to have

firsthand knowledge of relevant events; 2) not providing any proof that he had been a member of

the Albanian Democratic Party, even though his testimony suggested that he could have

provided such proof; and 3) not offering to speak Albanian or otherwise provide any proof that

he was in fact ethnically Albanian.). This rule was codified with the enactment of the Real ID

Act amending 8 U.S.C. § 1252(b)(4). See Pub. L. No. 109-13, Div. B, 119 Stat. 231.

       Petitioner explains that she had not procured documentary evidence due to the

circumstances of her flight from Albania. She claims that the IJ could not expect her to produce

photos, a police report, or other documents to verify the arson of her store because she could

have obtained such documents only if she had returned to Albania or had thought to obtain them

as she emigrated in anticipation of the asylum claim requirements. Pet’r Br. 32. Finally, Begu

explained that her sister could not come because of a stomach ache. These explanations do not

adequately establish her inability to furnish documentary evidence to corroborate her claims.

Particularly, the Court notes that Petitioner did not furnish any corroboration from a family

                                                 6
No. 04-4056
Begu v. Gonzalez

member, which could be produced in the form of affidavits or letters. See Dorosh, 398 F.3d at

382-83. Therefore, the Court upholds the IJ’s conclusion that certain significant instances of

persecution require corroborative evidence.2 See id. (finding it reasonable to expect that

petitioner in contact with his mother and friends produce affidavits corroborating his ill

treatment in Ukraine).

       In addition to Begu’s failure to produce corroborating evidence, the IJ identified other

deficiencies in her case. The IJ considered the asylum officer’s observation that Begu testified

that she never joined the mainstream DP and was only a member of its Youth Forum.

Meanwhile, Begu offered two attestations – one stating that she is a DP member and the other

that she was a Youth Forum member. She attempted to explain this discrepancy by claiming that

in Albania the connection between the Youth Forum and the DP is blurred and that the

government often targets Youth Forum members because of their affiliation with the DP. In

addition, the IJ found that Begu’s description of her two-day detention in 1998 following her

participation in a DP demonstration lacked detail, as she testified that she could neither

remember how many times she was beaten nor describe the psychological mistreatment she

endured.


       2
         The Court, however, specifically notes that Petitioner’s failure to provide medical
records related to the beatings during her September 1998 detention does not constitute a
reasonable basis for a finding of incredibility since the IJ’s conclusion that the beatings
necessitated a trip to the hospital is not supported by substantial evidence. See Bandari v. INS,
227 F.3d 1160, 1167 (9th Cir. 2000) (reversing IJ’s adverse credibility determination where
petitioner testified that beating he received did not cause him to bleed). Not all beatings leave
physical marks, and the inability of lay persons to identify such evidence alone is not sufficient
to determine that the alleged acts never occurred.

                                                 7
No. 04-4056
Begu v. Gonzalez

        Insufficient detail along with discrepancies or inconsistencies in a petitioner’s testimony

constitutes a basis for finding such testimony incredible. See Dorosh v. Ashcroft, 398 F.3d 379,

382 (6th Cir. 2004) (“Under BIA rulings, credibility encompasses not just consistency but also

plausibility and sufficient detail.”); Long v. Gonzalez, __ F.3d __, 2005 WL 2140562, at *3 (1st

Cir. Sept. 6, 2005) (denying asylum application where petitioner could not remember significant

details about his membership in political party, when authorities threatened to burn down his

restaurant, or details about his imprisonment other than beatings, and also failed to provide

reasonable explanation for this lack of detail and inconsistencies material to his asylum claim).

The discrepancy regarding Begu’s membership in the DP and DP Youth Forum alone would not

be sufficient to find her incredible. See Sylla, 388 F.3d at 926 (“If discrepancies ‘cannot be

viewed as attempts by the applicant to enhance his claims of persecution, they have no bearing

on credibility.’”) (internal citations omitted). However, her failure to provide more detail

renders her testimony incredible. Begu presented the two-day detention incident as one of

several significant instances of political persecution, and as a critical component of her claim, it

requires detail.

        In conclusion, the IJ’s determination that Petitioner failed to furnish reasonable

corroborating evidence, such as verification of the burning of her shop or her fiancé’s death,

supports the IJ’s overall credibility determination. See Wang v. INS, 352 F.3d 1250, 1259 (9th

Cir. 2003) (“So long as one of the identified grounds [for the adverse credibility finding] is

supported by substantial evidence and goes to the heart of [petitioner’s] claim of persecution, we

are bound to accept the [IJ’s] adverse credibility finding.”). Additionally, the IJ’s findings that

                                                  8
No. 04-4056
Begu v. Gonzalez

Begu’s testimony about her detention in September 1998 lacked detail and that a discrepancy

existed in Petitioner’s testimony to the asylum officer provide further basis for the IJ’s finding.

Therefore, we sustain the IJ's adverse credibility determination and DENY the petition for

review of the BIA’s decision.




                                                  9